DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In particular, amended claim 1 now recites “the first-to-be-processed signal is different from the second to-be-processed signal” in lines 9-10, which appear to correspond to Figs. 4b-
However, this is paired with the original claim limitations for “an output end of the signal matching circuit is separately coupled to an input end of the first signal processing branch and input end of the second signal processing branch” on lines 3-4, which appear to correspond to Figs. 3 and 4a which have a single shared output that is coupled to 2 separate branches. 
The features, having different first and second to-be-processed signals and having one output end coupled to two branch inputs, are mutually exclusive and such a combination is not disclosed by the original specification of the application. This is considered to be new matter.
It is suggested to applicant to either remove the newly added limitation regarding the first and second to-be-processed signal being different, or to further amend the claim to include first and second outputs of the signal matching circuit.
Claims 2-9 are dependent on claim 1, do not resolve the issues raised above, and are also rejected.

Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive. 
Applicant’s argument: Molnar has not been shown to teach or suggest that “the first to-be-processed signal is different from the second to-be-processed signal” as recited in amended claim 1… Molnar describes that the low noise amplifier 104 amplifies the transmitted signal and provides the amplified signal to the mixer 106 and the envelope detector 118. The Office Action 

Examiner’s response: In considering the Molnar reference as applied in the rejection of 12/22/2021, applicant’s arguments are correct that the applied aspects of Molnar show that the first and second to be processed signals are the same. 
However, it is still possible to apply Molnar to the amended claims and properly disclose the newly added limitation of “wherein the first to-be-processed signal is different from the second to-be-processed signal”. In particular, the claimed “signal matching circuit” corresponds to LNA 104 and mixer 106 together of Molnar (Fig. 1), and the “first signal processing branch” would then correspond to the input of filter 108. In this application of the Molnar reference, the “first to-be-processed signal” corresponds to the output of mixer 106 and the “second to-be-processed signal” corresponds to the output of LNA 104, which are “different” from each other.
All other aspect of claims 1 and 10 are properly disclosed by Molnar as applied in the rejection of 12/22/2021, aside from the change described above. As such, Molnar properly discloses all the limitations of the amended claims, and the rejection is maintained.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 10, 11, and 14 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molnar et al. (US 2009/0181633, hereinafter “Molnar”).
Regarding claims 1 and 10, Molnar discloses a signal processing apparatus, comprising: 
a signal matching circuit (LNA 104 and mixer 106, Fig. 1), a first signal processing branch (blocks 106-116, Fig. 1), and a second signal processing branch (blocks 118-128, Fig. 1), wherein:
an output end of the signal matching circuit is separately coupled to an input end of the first signal processing branch and an input end of the second signal processing branch (output of mixer 106 coupled to filter 108 (i.e. “first” branch) and output of LNA 104 coupled to input of  envelope detector 118 (“second” branch) ), wherein an output end of the first signal processing branch is coupled to the input end of the second signal processing branch (output of A/D 116 coupled to correlator 124 and summer 128 of “second” branch, Fig. 1);

separately obtain a first to-be-processed signal and a second to-be-processed signal based on an input signal, wherein the first to-be-processed signal is different from the second to-be-processed signal (input signal from antenna 102, amplified by LNA 104, coupled to mixer 106, wherein the output of the mixer 106 is output to filter 108, and the output of LNA 104 is output the envelope detector 118, Fig. 1);
input the first to-be-processed signal to the first signal processing branch (mixer 106 output to filter 108, Fig. 1); and
input the second to-be-processed signal to the second signal processing branch (LNA 104 output to envelope detector 118, Fig. 1);
the first signal processing branch is configured to:
filter the first to-be-processed signal to obtain an interference canceled signal (low pass filter 108, Fig. 1); and
input the interference canceled signal to the second signal processing branch, wherein the interference canceled signal comprises a non-linear intermodulation product (output of “first” branch from filters 108, 112, and A/D 116 output to correlator 124 and summer 128 of “second” branch, correlator 124 receives intermodulation estimate from multiplier 122 and correlates the estimate to the received signal, the output of correlator 124 is provided to adaptive gain 126 to remove the intermodulation component, para. 0018; system 100 removes intermodulation products, which are in the received signal and the output of A/D converter 116, as correlated to the estimate in correlator 124); and
the second signal processing branch is configured to:

generate, based on the envelope information and the interference canceled signal, a target signal in which the non-linear intermodulation product is canceled out (adaptive gain unit 126 receives output of correlator 124 and applies an adaptive gain factor to remove the intermodulation component, with summer 128, Fig. 1).

Regarding claims 2 and 11, Molnar further discloses the second signal processing branch comprises:
an envelope detecting circuit (envelope detector 118, Fig. 1), a first analog-to-digital conversion circuit (A/D 120, Fig. 1), and a digital processing circuit (squaring 122, correlator 124, gain 126, and adder 128, Fig. 1), wherein:
the output end of the signal matching circuit is coupled to an input end of the envelope detecting circuit (output of LNA 104 connected to input of envelope detector 118, Fig. 1);
an output end of the envelope detecting circuit is coupled to an input end of the first analog- to-digital conversion circuit (output of envelope detector 118, connected to A/D 120, Fig. 1); and
an output end of the first analog-to-digital conversion circuit and the output end of the first signal processing branch are separately coupled to an input end of the digital processing circuit (output of A/D 120 and A/D 116 are coupled to the inputs of correlator 124, Fig. 1);
the envelope detecting circuit is configured to:

input the envelope information to the first analog-to-digital conversion circuit (output of envelope detector 118 coupled to A/D 120, Fig. 1);
the first analog-to-digital conversion circuit is configured to:
perform first analog-to-digital conversion processing based on the envelope information to obtain a digital envelope signal (para. 0017); and
input the digital envelope signal to the digital processing circuit (output of A/D 120 coupled to blocks 122, 124 and 126, Fig. 1, para. 0017); and
the digital processing circuit is configured to obtain, based on the interference canceled signal and the digital envelope signal, the target signal in which the non-linear intermodulation product is canceled out, (adaptive gain uses output of correlator 124 to remove the intermodulation component, para. 0018).

Regarding claims 5 and 14, Molnar further discloses the first signal processing branch comprises:
a filter circuit, a first power adjustment circuit, and a second analog-to-digital conversion circuit (filters 108, 112; adaptive gain 110, 114;  A/D 116, Fig. 1, para. 0014-0016), wherein:
an input end of the filter circuit is coupled to the output end of the signal matching circuit (filter 108 coupled to output of mixer 108, Fig. 1);

an output end of the first power adjustment circuit is coupled to an input end of the second analog-to-digital conversion circuit (A/D 116 coupled to output of adaptive gain 110, Fig. 1);
an output end of the second analog-to-digital conversion circuit is coupled to the input end of the second signal processing branch (output of A/D 116 coupled to input of correlator 124, Fig. 1);
the filter circuit is configured to:
filter the first to-be-processed signal to obtain a filtered signal (filter 108, filters output of LNA 104, via mixer 106, Fig. 1); and
input the filtered signal to the first power adjustment circuit (output of filter 108, input into adaptive gain 110, Fig. 1);
the first power adjustment circuit is configured to:
perform power adjustment processing on the filtered signal (adaptive gain 110, Fig. 1); and
input the filtered signal obtained after the power adjustment processing to the second analog-to-digital conversion circuit (output of adaptive gain 110, coupled to input of A/D 116, Fig. 1); and
the second analog-to-digital conversion circuit is configured to:

input the interference canceled signal to the second signal processing branch (output of A/D 116 coupled to correlator 124, part of the “second” branch).

Allowable Subject Matter
Claims 12, 13, 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.